On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, James C. Dodge, Registration No. 0000649.
*1213The court coming now to consider its order of June 27, 1990, suspending respondent, James C. Dodge, from the practice of law in Ohio for a period of two years pursuant to Gov.Bar R. V(7)(c) (now Section 6[B][3]), finds that respondent has substantially complied with this order, and with the provisions of Gov.Bar R. V(10)(A) (formerly Section 24). Therefore,
IT IS ORDERED by the court that James C. Dodge be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Disciplinary Counsel v. Dodge (1990), 52 Ohio St.3d 132, 556 N.E.2d 1147.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.